DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the remarks filed on 28 October 2021.
Claim 21 has been added.
Claim 2 was previously canceled.
Claims 1 and 3-21 are currently pending and hereby allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 3-21 are hereby allowed because the discussion during the interview and arguments filed are persuasive, therefore the 112 rejection is respectfully withdrawn.
Examiner agrees that the broadest reasonable interpretation of the claims requires at least automatically generating a survey comprising queries based on parameters, distributing the survey, detecting responses, analyzing the responses to the dimension queries for a schedule and determining using either a learning model or rules generation model, recommendations for the schedule, further detecting feedback and making adjustments accordingly which are sufficiently supported in the specification.  The previous rejection alleged that the specification 
Specifically, the specification sets forth designating survey questions related to parameters, such as day off preferences and designing levels of agreements using a rating such as the Likert scale.  If questions or dimensions is designated and rated, then the generation of the rule can be as simple as using those requirements simultaneously, requiring no particular order, when recommending/optimizing a schedule, e.g. a particular worker does not want to work on Saturdays or Sundays, both factors can be equally and simultaneously. Neither the claims nor the specification recite an explicit optimization algorithm in a manner that dictates how millions of parameters would be combined, ranked, sequenced, etc.; however, this is not claimed nor is it required.  The specification does describe multiple example scenarios where weighted parameters and selections are used to recommend schedule options based on responses which is considered sufficient to identify how the claimed functions are performed and how the result is achieved, therefore showing how the inventor accomplished the claimed function and showing proper possession of the claimed invention.  For at least these reasons the 112 rejections are respectfully withdrawn and Claims 1, and 3-21 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288. The examiner can normally be reached Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623